Citation Nr: 9910083	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  97-28 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for a skin 
condition of the feet, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for lumbar strain, 
currently rated as 10 percent disabling.

3.  Entitlement to an increased evaluation for traumatic 
arthritis of the cervical and thoracic segments of the spine, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from February 1977 to 
May 1995.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an April 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Atlanta, Georgia.


REMAND

The veteran has requested an increased evaluation for his 
three service-connected disabilities.  With respect to the 
conditions of the spine, there is some suggestion, by the 
private medical records and the veteran's accredited 
representative, that the veteran may be suffering from pain 
and discomfort in these areas.  While the VA medical records 
partially record the veteran's complaints of pain, they do 
not give the etiology of said pain.  Hence, the Board 
believes that the record does not adequately reveal the 
current state of the claimant's disabilities.  This 
information is necessary in the Board's determination of the 
issues before it.  Therefore, the claim will be remanded for 
the purpose of obtaining additional medical information 
concerning these two claimed conditions.  See additional 
information at Suttman v. Brown, 5 Vet. App. 127, 138 (1993); 
Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).

The veteran also requests an increased evaluation for the 
skin condition of his feet.  The Secretary has a duty to 
assist a claimant who has submitted a well-grounded claim.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); Butts v. Brown, 
5 Vet. App. 532 (1993); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); 38 C.F.R. § 3.159 (1998).  "The 'duty to assist' is 
neither optional nor discretionary."  Littke v. Derwinski, 1 
Vet. App. 80 (1990).  The United States Court of Appeals for 
Veterans Claims, previously known at the United States Court 
of Veterans Appeals, and hereinafter the Court, has 
repeatedly held that the duty to assist includes providing a 
thorough and contemporaneous medical examinations, especially 
where it is necessary to determine the current level of a 
disability.  Schroeder v. Brown, 6 Vet. App. 220 (1994).  
Because the record reveals that an actual dermatological 
examination of the feet has not been conducted, and such 
results are necessary in order to determine the nature and 
extent of the veteran's disability, the claim will be 
remanded to the RO for the purpose of obtaining said 
examination.

Also, in the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the Court determined that when a veteran's disability is 
classified under a diagnostic code that includes limitation 
of motion, the VA must address the application of 38 C.F.R. 
§ 4.40 regarding functional loss due to pain.  Furthermore, 
the Court concluded that:

	. . . section 4.40 provides that 
"[i]t is essential that the [rating] 
examination . . . adequately portray the 
. . . functional loss."  (Emphasis by 
the Court). Accordingly, because DC 5201 
provides for a rating solely on the basis 
of loss of range of motion, "[t]he Court 
holds that DC 5201 does not subsume 38 
C.F.R. § 4.40, and that 38 C.F.R. § 4.14 
[avoidance of pyramiding] does not forbid 
consideration of a higher rating based on 
a greater limitation of motion due to 
pain on use including during flare-ups."  
The Court also holds that DC 5201 does 
not subsume 38 C.F.R. § 4.45.

Here, the Court notes that the appellant 
has testified under oath that his arm 
becomes painful on use during the winter 
months and causes him to miss work, and 
there is medical evidence that his 
shoulder condition will flare up at 
times.  The April 1990 VA examination 
relied upon by the Board in denying the 
appellant's claim for an increased rating 
for his left shoulder disability, 
however, merely recorded the range of 
motion at that time, and did not indicate 
consideration of the factors cited in 
section 4.40, and required by section 
4.40 to be considered and portrayed in 
the rating examination, as to functional 
loss on use or due to flare-ups.  
Consequently, the Court concludes that 
the case must be remanded for the Board 
to obtain a new medical examination which 
complies with the requirements of section 
4.40, and the medical examiner must be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the arm 
is used repeatedly over a period of time.  
"Because DC 5201 provides for a rating 
solely on the basis of loss of range of 
motion, these determinations should, if 
feasible, be 'portray[ed]' (§ 4.40) in 
terms of the degree of additional range-
of-motion loss due to pain on use or 
during flare-ups."

In the appeal before us, the veteran's both of the veteran's 
spinal conditions are under limitation of motion.  Moreover, 
the veteran has insinuated that these disabilities induce 
pain and discomfort.  Therefore, based on the instructions 
given by the Court in DeLuca, the RO must discuss the effect 
of pain on the veteran's disability.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should schedule the veteran 
for an orthopaedic examination; said 
examination should be conducted, if 
possible, by a physician who has not 
previously seen or treated the veteran.  
All necessary tests should be conducted, 
such as range of motion studies and 
strength tests, and the examiner should 
review the results of any testing prior 
to completion of the report.  The RO 
should request that the examining 
physician render diagnoses of all current 
pathology of the lumbar, thoracic, and 
cervical segments of the spine, and 
provide a comprehensive report, including 
a complete rational for all conclusions 
reached.

The report of the orthopaedic examination 
should include a description of the 
effect, if any, of the veteran's pain on 
the function and movement of the lumbar, 
thoracic, and cervical segments of the 
spine. Specifically, the examiner should 
provide complete and detailed answers in 
the examination report to the following 
questions, which are directed toward 
matters expressly for consideration under 
38 C.F.R. §§ 4.40 and 4.45 (1998). In 
responding to the following questions, it 
is requested that the examiner comment on 
the disabilities.

(a)  What is the extent of limitation on 
the ability to perform the normal working 
movements of the lumbar, thoracic, and 
cervical segments of the spine with 
normal excursion, strength, speed, 
coordination, and endurance? It is 
essential that the examination on which 
ratings are based adequately portray the 
anatomical damage, along with the 
functional loss, with respect to all of 
these elements.  See 38 C.F.R. § 4.40 
(1998).

(b) Is there any functional loss of the 
lumbar, thoracic, and cervical segments 
of the spine and, if so, is any 
functional loss due to pain, supported by 
adequate pathology and evidenced by the 
visible behavior of the claimant 
undertaking the motion?  See 38 C.F.R. § 
4.40 (1998).

(c)  Is there any evidence of disuse of 
the lumbar, thoracic, and cervical 
segments of the spine and, if so, what is 
the nature of that evidence, e.g., 
atrophy, the condition of the skin, 
absence of normal callosity or the like?  
See 38 C.F.R. § 4.40 (1998).

(d)  Is there less movement than normal 
in the lumbar, thoracic, and cervical 
segments of the spine and, if so, is it 
due to crepitus, ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, 
contracted scars, a combination of some 
or all of these, or some other cause?  
See 38 C.F.R. § 4.45 (1998).

(e)  Is there weakened movement of the 
lumbar, thoracic, and cervical segments 
of the spine and, if so, is it due to 
muscle injury, disease or injury of 
peripheral nerves, disease or injury to 
the discs, divided or lengthened tendons, 
some combination of some or all of these, 
or some other cause?  See 38 C.F.R. § 
4.45 (1998).

(f)  Is there evidence of excess 
fatigability of the lumbar, thoracic, and 
cervical segments of the spine?  See 38 
C.F.R. § 4.45 (1998).

(g)  Is there evidence of incoordination 
of, or impaired ability to execute 
skilled movements smoothly by, the 
lumbar, thoracic, and cervical segments 
of the spine and, if so, is this the 
result of pain?  See 38 C.F.R. § 4.45 
(1998).

(h)  Is there evidence of pain on 
movement, swelling, deformity or atrophy 
of disuse of the lumbar, thoracic, and 
cervical segments of the spine?  See 38 
C.F.R. § 4.45 (1998).

(i)  Does the veteran have post-traumatic 
arthritis of the lumbar, thoracic, and 
cervical segments of the spine?  

The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  Also, 
it is requested that the results of the 
examination be typed or otherwise 
recorded in a legible manner for review 
purposes.

2.  The veteran is to be afforded a 
special dermatology examination of the 
feet.  All indicated special studies 
should be accomplished and the examiner 
should set forth reasoning underlying the 
final diagnosis.  Color photographs 
should be taken of any areas affected by 
any found dermatological abnormality.  
The claims folder and this Remand are to 
be made available to the examiner for 
review before the examination.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).
 
Following completion of the requested development, the 
veteran's claim should be readjudicated.  At that time, the 
RO should make a determination as to whether  the 
disabilities of the cervical and thoracic segments of the 
spine should be separately rated.  If the decision remains 
unfavorable, the veteran and his representative should be 
given a supplemental statement of the case and allowed 
sufficient time for a response.  Thereafter, the claim should 
be returned to the Board for further consideration.

No action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to ensure 
due process and to obtain additional clarifying medical 
evidence.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).







